DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed March 17, 2021.

Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected  
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are moot in view of new rejection. The Applicant argues the presented amendments, these amendments are addressed in the new rejection explanation below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (‘Jain’ herein after) (US 2015/0142661 A1) further in view of Zhang et al. (US 2015/0126149 A1) (‘Zhang’ herein after) further in view of Sivaraman et al. (US 2013/0159173 A1) (‘Sivaraman’ herein after).

With respect to claim 1, 10, 16,
Jain discloses a method performed by one or more computers, the method comprising: obtaining by a server a collection order initiated by a user (paragraph 25 teaches a shared expense application that can be a standalone or run on a server, paragraph 28 teaches either automatically or manually generating a reimbursement/collection, Jain); determining by a server a quantity of payers for the collection order (paragraph 56 teaches the automatic or manual identification of the recipients/payers, paragraph 78 – 79 teaches the identification of individuals associated with the purchase, Jain); determining by a server that the user selects to invoke a friends list (paragraph 80 teaches displaying the identified recipients to whom the request can be sent, Jain); determining by a server a most probable quantity of payers that exceeds a predetermined probability threshold based on collecting and analyzing cumulative behavioral data of the user in historical collection orders that the user participated in with one or more payers to share a payment amount of each historical collection order within a predetermined time period (paragraph 82 – 84  teaches identifying using the history the 
Jain does not explicitly teach as claimed the one-click friends list generating by the server the one click friends list based on payers corresponding to the most probable quantity of payers.
However Zhang teaches the one-click friends list generating by the server the one click friends list based corresponding to the most probable quantity of friends in figure 7 and paragraphs 29 – 30, and 33 where the terminal combines the list of frequent contacts as a subgroup and the remaining contacts in the address book, these are activated by the user's click on the address book.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to include the teachings of Zhang because both of the references are in the same field of study, Relevant Contact optimization and sharing. Furthermore Zhang’s method of presenting information to a user regarding favorite contacts by directly finding frequent contacts from a list of frequent contacts instead of searching for the frequent contacts page by page in the address book, hence enabling rapid discovery of frequent contacts and increasing the efficiency of searching for frequent contacts, paragraphs 8 – 10, Zhang.
Jain does not explicitly teach as claimed historical collection orders that the user participated in with one or more payers to share a payment.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to include the teachings of Sivaraman because both of the references are in the same field of study, Relevant Contact optimization and payment sharing. Furthermore Sivaraman’s method presenting information to a user regarding groups where the group can be defined in real time, can be used repeatedly with or without modification thus giving the ease of use of shared payments, Paragraphs 30 – 31, Sivaraman.

With respect to claim 2, 11, 17,
Jain as modified discloses the method of claim 1, further comprising: determining that the one-click friends list does not match an actual friends list for the collection order; and in response to determining that the one-click friends list does not match the actual friends list for the collection order, adjusting the one-click friends list and then initiating the payment collection (paragraph 32 teaches the modification of list, paragraphs 73 – 75 shows various ways of list generation, Sivaraman).  

With respect to claim 3, 12, 18,
Jain as modified discloses method of claim 2, further comprising: displaying an optimized address book to the user when the user does not select to invoke the one-click friends list, wherein the cumulative behavioral data of the user is collected and analyzed, based on the historical collection orders within the predetermined time period, to determine an arrangement order of each friend in the 

With respect to claim 4, 13, 19,
Jain as modified discloses method of claim 3, wherein in response to determining that the one-click friends list does not match the actual friends list for the collection order, the adjusting the one-click friends list comprises: displaying a manual adjustment interface to the user based on the one-click friends list; and obtaining a friends list that is adjusted manually by the user (paragraphs 72 – 75 show the manual adjustment to the list by the user, Sivaraman).  

With respect to claim 5, 14, 20,
Jain as modified discloses method of claim 4, wherein the displaying a manual adjustment interface to the user further comprises: displaying the optimized address book to the user as the manual adjustment interface paragraphs 72 – 75 show the manual adjustment to the list by the user, Sivaraman (paragraphs 72 – 75 show the manual adjustment to the list by the user, Sivaraman).  

With respect to claim 6, 15,
Jain as modified discloses method of claim 3, wherein in response to determining that the one-click friends list does not match the actual friends list for the collection order, the adjusting the one-click friends list comprises: regenerating a second one-click friends list, wherein the regenerated second one-click friends list is obtained by adjusting priorities of friends in the one-click friends list (paragraphs 72 – 75 show the manual adjustment to the list by the user, Sivaraman).  

With respect to claim 7,


With respect to claim 8,
Jain as modified discloses method of claim 3, wherein the collecting and analyzing the cumulative behavioral data of the user to determine the arrangement order of each friend in the optimized address book comprises: collecting and analyzing the cumulative behavioral data of the user to obtain a cumulative table of the user's friend information; analyzing an participation level of each friend in the cumulative table of the user's friend information; and determining the arrangement order of each friend in the optimized address book in an descending order of the participation level (paragraphs 72 – 75 show the manual adjustment to the list by the user, Sivaraman and figure 7 and paragraphs 29 – 30, and 33, Zhang).  

With respect to claim 9,
Jain as modified discloses method of claim 1, wherein the determining the one-click friends list by collecting and analyzing the cumulative behavioral data of the user comprises: collecting and analyzing the cumulative behavioral data of the user to obtain a cumulative table of the user's friend information; determining the most probable quantity of payers that exceed predetermined probability threshold based on the cumulative table of the user's friend information; determining that the most 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9710134 B1 teaches a contact list display updated/reordered based on interaction with user.
US 20190018848 A1 teaches of ranking of address book entries/contacts.
US 20140173959 A1 teaches sending message to a frequent interactor list
US 20170228127 A1 teaches context and contacts suggestions.
US 8495020 B1 teaches one-click way of contacting people on a list.
US 6879691 B1 teaches contact lists and One-Click lists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 4/15/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166